EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carolyn d’Agincourt on Feb. 28, 2022.

The application has been amended as follows: 

Cancel withdrawn claims 17-22. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The 103 rejections have been withdrawn in light of applicant’s amendment and Declaration filed Jan. 18, 2022.
The closest prior art is Seltzer which teaches a method of reconditioning a fluid container comprising heating the fluid container using steam that enters the pores of the 
Applicant has provided evidence in the form of a Declaration to show that steam applied to the pores on the exterior does not enter the interior of the barrel. Applicant conducted two tests, one according to the instant invention where steam is applied to the inside and the other according to the prior art where steam is applied to the outside. Applicant showed that the instant invention withdraws a working fluid from the interior of the container to result in a reconditioned fluid container. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Claims 1-7, 9-16 and 23-32 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEPHANIE A COX/Primary Examiner, Art Unit 1791